DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2012/0222781), as cited in the IDS dated 10/1/2021, hereinafter “Azuma,” in view of Kim (KR 2002-0071578), as cited in the IDS dated 2/3/2022 wherein the English machine translation field 2/3/2022 is used and cited herein.
Regarding claim 1, Azuma teaches a high-strength hot-dip galvannealed steel plate (i.e. sheet) (Abstract, [0206]-[0208], [0222]), in which a high strength steel plate is used as a base material ([0208]-[0225]). Azuma teaches that the steel plate has a coating layer comprised of a Zn-Fe alloy ([0235]), but does not specify the Fe concentration in the coating layer. Furthermore, Azuma does not explicitly teach that out of hydrogen being present in the steel sheet, an amount of hydrogen that is released when a temperature of the steel sheet is increased to 200°C is 0.35 mass ppm or less, and wherein an average length (L) per unit area of microcracks introduced into the coating layer at a surface of the steel sheet is 0.010 µm/µm2 or less, in which a percentage of cracks that extend in a direction at an angle in a range of 80° to 100° with respect to the direction in which the steel sheet is passed is 60% or less relative to a total length of all the cracks.
However, the steel plate base material Azuma is of a substantially similar composition ([0049]-[0051]), as will be explained in detail below regarding claims 2-3, and the steel plate of Azuma is made by a method comprising:
An annealing step the steel plate is annealed at a maximum temperature of 760-900°C for 40 to 540 seconds ([0227], [0239]).
Hot dip galvanizing the steel plate, which forms a galvanized coating layer ([0231]-[0232]).
Subjecting the hot dip galvanized steel plate to an alloying treatment at 460-600°C ([0234]). Azuma teaches that the alloying treatment results in a galvanized coating layer comprised of a Zn-Fe alloy ([0235]).
Rolling the hot dip galvannealed steel plate ([0246]-[0249]). Azuma teaches that its light rolling is for introducing dislocations into the steel plate and promote precipitation of iron-based carbides ([0246]-[0249]) and that the reduction of thickness should be small to achieve these effects.
Heat treating the steel plate at 150-400°C for 5 seconds or more ([0251]), which overlaps with the ranges recited in formulae (1) and (2) recited in [0014] ([1]) of the instant specification. For example, when the heat treatment of Azuma is carried out at 150°C for a duration of 600 seconds (10 hours), formulae (1) and (2) are met. (273 + 150) * (20 + 2 * log10(10)) = 9306.
The process of Azuma is silent as to the dew point during the annealing step.
However, in the same field of endeavor, Kim teaches that by controlling the dew point to be -40 to -60°C during annealing in a hydrogen atmosphere of 20-100 vol% before galvanizing inhibits streaky marks due to breakage of diffusion barrier and results in a good surface appearance (Abstract). Note that Azuma also teaches annealing prior to galvanizing ([0227]) in an atmosphere with a hydrogen concentration that is overlapping with that of Azuma ([0256]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have controlled the atmosphere of the annealing step of Azuma to have a dew point of -40 to -60°C in order to inhibit streaky marks due to breakage of diffusion barrier and to have a good surface appearance, as taught by Kim (Abstract), with a reasonable expectation of success. 
	The process of Azuma modified by Kim is substantially similar to the process described in paragraphs [0014]-[0015]) of the instant specification.
Azuma modified by Kim teaches that the alloying treatment results in a galvanized coating layer comprised of a Zn-Fe alloy (Azuma: [0235]), but does not specify the Fe concentration in the coating layer. However, the steel plate base material is of a substantially similar composition, as will be explained in detail below regarding claims 2-3, and the steel plate of Azuma modified by Kim is processed in a substantially similar manner, as detailed above, and in particular, the alloying treatment of Azuma modified by Kim falls squarely within the temperature range of the processing of the instant invention. Therefore, one of ordinary skill in the art at the time the invention was filed would expect the alloying treatment of Azuma modified by Kim to result in a coating layer having an Fe concentration of 8-17% by mass, as instantly claimed. 
Furthermore, as Azuma modified by Kim teaches an overlapping composition and substantially similar process of making, one of ordinary skill in the art would also expect the steel plate of Azuma modified by Kim to have out of hydrogen being present in the steel sheet, an amount of hydrogen that is released when a temperature of the steel sheet is increased to 200°C is 0.35 mass ppm or less, and wherein an average length (L) per unit area of microcracks introduced into the coating layer at a surface of the steel sheet is 0.010 µm/µm2 or less, in which a percentage of cracks that extend in a direction at an angle in a range of 80° to 100° with respect to the direction in which the steel sheet is passed is 60% or less relative to a total length of all the cracks. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma US (2012/0222781) in view of Kim (KR 2002-0071578) as applied to claim 1 above, and further in view of Fushiwaki et al. (US 2012/0090737), as cited in the IDS dated 2/3/2022, hereinafter “Fushiwaki.”
Regarding claims 2 and 3, Azuma modified by Kim teaches wherein the steel plate has a composition comprising, in mass%, 0.07-0.25% C, 0.45-2.50% Si, 1.5-3.20% Mn, 0.005-2.5% Al, 0.001-0.03% P, 0.0001-0.01% , and a balance of Fe and unavoidable impurities (Azuma: [0049]), wherein the steel plate may further comprise, in mass%, 0.0001-0.01% B, 0.005-0.09% Nb, 0.005-0.09% Ti, 0.01-2.0% Cr, 0.01-0.8% Mo, 0.01-0.05% Cu, and 0.01-2.0% Ni (Azuma: [0050]-[0051]), which satisfies or overlaps with the instantly claimed composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Azuma modified by Kim further teaches a tensile strength of 900 MPa or more (Azuma: Abstract), which overlaps with the instantly claimed range of 980 MPa or more, and disclose numerous examples having TS well over 980 MPa (Azuma: Tables 7-8 and 13). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Azuma modified by Kim discloses that its steel plate has excellent ductility (Azuma: [0085]-[0086]) but is silent as to the total elongation. However, discussed above, Azuma modified by Kim teaches an overlapping composition (Azuma: [0049]-[0051]) and tensile strength (Azuma: Abstract), and as discussed in detail above regarding claim 1, a substantially similar base material and processing. Thus, one of ordinary skill in the art would expect the steel plate of Azuma modified by Azuma to have a TS x EL that is the same or overlapping with the instantly claimed range of 16,000 MPa∙% or more. One of ordinary skill in the art would expect that the same material processed in the same manner would have the same properties. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Azuma modified by Kim is silent as to the coating weight per one side of the coating layer. 
However, in the same field of endeavor of high-strength hot dip galvannealed steel sheets (Abstract), Fushiwaki teaches that a galvanized coating layer on each surface with a coating weight of 20 to 120 g/m2 per surface ensures corrosion resistance and resistance to peeling ([0081]). Fushiwaki teaches that the coating weight may be adjusted by gas wiping ([0089]). Note that Azuma modified by Kim also desired corrosion resistance (Azuma: [0206]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adjusted the coating weight of Azuma modified by Kim to 20 to 120g/m2 per surface via gas wiping in order to ensure corrosion resistance and resistance to peeling, as taught by Fushiwaki ([0081], [0089]).
Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
Applicant argues that the process of Azuma is not substantially identical to the instant method because Azuma discloses a heat treatment time in seconds, while the instant method measures the heat treatment time period in hours. 
This is not found persuasive. Examiner notes that Azuma teaches heat treating the steel plate at 150-400°C for 5 seconds or more ([0251]), which overlaps with the ranges recited in formulae (1) and (2) recited in [0014] ([1]) of the instant specification. For example, when the heat treatment of Azuma is carried out at 150°C for a duration of 600 seconds (10 hours), formulae (1) and (2) are met. (273 + 150) * (20 + 2 * log10(10)) = 9306. Furthermore, note that although Azuma measures its heat treatment time in seconds, Azuma discloses inventive examples wherein the heat treatment time is in the order of hours (see Table 5). Furthermore, note that formulae (1) and (2) of the instant method can be met with a heating time of well under an hour (e.g., heating temperature 160°C and holding time 11 seconds results in a Formula (1) value of 8021.97).
Applicant further argues that the process of Azuma is not substantially identical to that of the instant method due to the rolling processes. Applicant argues that one of ordinary skill in the art would understand that the rolling to introduce microcracks for hydrogen desorption, as required by the instant method, is performed at a substantially different pressure than the rolling for rotary working of Azuma. Applicant argues that the rolling of Azuma would not be expected to produce the claimed microcracks due to the substantial differences in surface pressure.
In response, Examiner notes that Applicant’s argument that the rolling pressures of Azuma and the instant method are substantially different amounts to mere speculation or opinion and is not substantiated by evidence. The instant specification makes no mention of a rolling pressure requirement. Azuma teaches rolling with a small/light reduction ([0246]-[0249]); paragraph [0015] of the instant specification states that the instant method also uses a light rolling reduction. As Azuma is light rolling a steel plate that is substantially similar to the steel plate of the instant method, one of ordinary skill in the art would expect the rolling pressures of the two methods to be substantially similar to achieve similar reductions. Furthermore, as Azuma modified by Kim teaches an overlapping composition and substantially similar process of making, one of ordinary skill in the art would also expect the steel plate of Azuma to have the claimed microcracks. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734